Judgment modified so as to provide that the lien of the plaintiff shall attach to and be satisfied proportionately with other lienors from the amount due by the State on the Pasquini contract only, and not by personal judgment against defendant Keil or against the fund due from the State to said Keil, and also so as to provide *909that the amount of the personal judgment awarded against defendant Keil in favor of defendant Steelbilt Products Corporation shall be deducted from the amount due from the State on the Pasquini contract before distribution thereof to the several lienors on that fund; and as so modified unanimously affirmed, with costs to defendant Keil against plaintiff. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings will be made in conformity herewith. In our opinion, the amount due plaintiff for the material furnished by it under the Pasquini contract is included in the amount due from the State under that contract, and should, therefore, be satisfied from that fund and not from the amount due defendant Keil. Otherwise, a double liability will result on the part of the State to both the plaintiff and defendant Keil for the same material. The material furnished by Steelbilt Corporation, rejected by the State and subsequently used by defendant Keil, is also included in the amount due under the Pasquini contract, and as defendant Steelbilt Products Corporation filed no lien against the amount due to defendant Keil, but recovered personal judgment against that defendant for conversion by him of such material, the amount of such judgment should be deducted from the amount due under the Pasquini contract before distribution to the several lienors in order to avoid a similar double liability on the part of the State. Present — Young, Kapper, Hagarty and Tompkins, JJ.; Scudder, J., not voting. Settle order on notice.